GOLDTHWAITE, J.
It is true, the statute in very general terms authorizes any Judge of the Circuit or County Courts, or any Justice of the Peace, to issue writs of attachment; [Digest, 37, §2,] but we think these powers are conferred with reference to the extent of the general duties of these officers, and that it was not intended to enlarge the circle of their jurisdiction. Ordinarily, the duties of a Justice of the Peace are to be exercised by him within his proper county, and where general terms are used with reference to new duties imposed on this grade of officers, they must be considered as confined to the county, unless a more extensive jurisdiction is expressly given.
We think the Justice had no jurisdiction to issue this attachment, and therefore the judgment is affirmed.